Grant, C. J.
(after stating the facts). Complainant insists that he is entitled to relief upon any one of four grounds: (1) Want of consideration; (2) false representations; (3) mutual mistake; (4) nonexistence of the subject-matter.
Good faith on the part of the defendants is conceded. It is also conceded that all parties acted in good faith, and believed the tax title was good. This is evidently a case of speculation. There was no fraud. Complainant chose to rely upon a quitclaim deed, by which he took only the title which defendant Carpenter had. Peters v. Cartier, *42180 Mich. 124 (20 Am. St. Rep. 508); Beakley v. Robert, ante, 209. Complainant purchased at his own risk. Courts cannot read covenants into deeds. This would be in direct contravention of the statute., 2 How. Stat. § 5655. Complainant chose to buy upon the faith of the validity of the tax title without any examination. It was a voluntary payment, not induced by any fraud. Under his own allegation, Mr. Clink gave him only an opinion as to the soundness of the title. Where one took a quitclaim deed, and was evicted by an older and better title, held, that he could not recover the price paid. Soper v. Stevens, 14 Me. 133. Where both parties acted under the belief that the quitclaim deed conveyed a valid title, and the title wholly failed, held, that the grantee could not recover back, “for the parties to deeds know that a warranty is required to hold the seller to warrant the title, and they regulate their contracts accordingly.” Earle v. De Witt, 6 Allen, 520, cited and approved in Tucker v. White, 125 Mass. 346. Chancellor Kent held: “The vendor [of land] selling in good faith is not responsible for the goodness of his title beyond the extent of his covenants.” Gouverneur v. Elmendorf, 5 Johns. Ch. 79. See, also, Stoddard v. Prescott, 58 Mich. 542; Inhabitants of Barkhamsted v. Case, 5 Conn. 528 (13 Am. Dec. 92); Clark v. Sigourney, 17 Conn. 511.
Decree affirmed, with costs.
The other Justices concurred.